United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10014
                        Conference Calendar



WILLIAM HERBERT HARWOOD,

                                    Petitioner-Appellant,

versus

L.E. FLEMING, Warden, Federal Medical Center -- Fort Worth,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CV-1437-A
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     William Herbert Harwood, federal prisoner # 03210-063,

convicted in Oklahoma and incarcerated in Texas, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging his 18 U.S.C. § 924(c) conviction.    The district

court determined that Harwood failed to satisfy the requirements

of 28 U.S.C. § 2255's savings clause to allow him to raise his 28

U.S.C. § 2255 claim in a 28 U.S.C. § 2241 petition.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-10014
                                -2-

     Harwood argues that, in light of Bailey v. United States,

516 U.S. 137 (1995), he was convicted based upon conduct no

longer criminal under 18 U.S.C. § 924(c); that this claim was

foreclosed by Tenth Circuit precedent at the time of his

conviction; and that he cannot raise the claim in a successive 28

U.S.C. § 2255 motion because Bailey did not create a new rule of

constitutional law.   Harwood filed 28 U.S.C. § 2255 motions in

1996 and 1998, after Bailey was decided.   He has not shown that

the claim was foreclosed by circuit law at the time he filed his

prior 28 U.S.C. § 2255 motions, and he therefore has not shown

that 28 U.S.C. § 2255 “is inadequate or ineffective to test the

legality of his detention.”   Reyes-Requena v. United States, 243

F.3d 893, 904 (5th Cir. 2001); 28 U.S.C. § 2255.

     AFFIRMED.